Appeal from an order of the County Court of Schenectady County, entered September 30,1970, which denied, without a hearing, appellant’s application for a writ of error coram nobis. Appellant was convicted on October 17, 1966 on his plea of guilty of the crime of incest and was sentenced on November 1, 1966 to a term of 3% to 10 years. Appellant does not show that at the time of the conviction he had a genuine appealable issue which he might have raised had he been advised of his right to appeal. His allegations standing alone are not sufficient to require a hearing. (People v. Saunders, 28 N Y 2d 196; People v. Ali, 35 A D 2d 435.) Order affirmed. Herlihy, P. J., Greenblott, Cooke, Sweeney and Simons, JJ., concur.